DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Xu (US 2013/0074523) in view of Morie (US 2015/0068221).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A GM cryocooler comprising: a displacer that is reciprocatable in an axial direction; a displacer cylinder that houses the displacer; a drive piston that is coupled to the displacer so as to drive the displacer in the axial direction; and a piston cylinder that houses the drive piston and that includes a drive chamber of which a pressure is controlled to drive the drive piston, and a gas spring chamber which is airtightly formed with respect to the displacer cylinder and is partitioned from the drive chamber by the drive piston, wherein the drive chamber is formed at a first end of the piston cylinder away from the displacer cylinder in the axial direction and the gas spring chamber is formed at a second end of the piston cylinder toward the displacer cylinder in the axial direction, wherein the drive piston is configured to increase a pressure of the gas spring chamber upon movement of the drive piston widening the drive chamber and narrowing the gas spring chamber such that the increased pressure of the gas spring chamber generates a gas spring force that resists the movement of the drive piston toward the gas spring chamber.
Xu as modified teaches an analogous cryocooler but lacks the specific structural limitations identified in the amendment. Therefore, the modification would not be obvious to modify the prior art structures to arrive at the claimed invention without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763